Case 2:19-cr-20259-DML-DRG ECF No. 133, PageID.874 Filed 05/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                                     Case Number 19-20259
v.                                                           Honorable David M. Lawson

GEMAR MORGAN,

              Defendant.
                                             /

                              ORDER DIRECTING RESPONSE

       This matter is before the Court on several motions filed by the defendant raising issues that

may pertain to his upcoming sentence hearing. The Court has reviewed the motions and finds that

they warrant a response.

       Accordingly, it is ORDERED that the government must respond to the defendant’s

motions, ECF Nos. 121, 123, 127, 128, 130, and 131, on or before June 1, 2021.

                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
                                                             United States District Judge

Dated: May 6, 2021
